Title: To George Washington from Colonel Moses Hazen, 21 July 1780
From: Hazen, Moses
To: Washington, George


					
						Sir,
						Camp Pracaness, July 21, 1780.
					
					I have had the Honour to receive your Excellency’s Letter of Yesterday’s Date; I am constrained to say it does not give me that Relief which I expected from the Nature of my Complaint.
					The Question is shortly this; has an Inferior Officer a Right to be heard on a Complaint of an Injury done him or not, or is it the province of a superior Officer to raise up or pull down at Pleasure any Military Character whatever, without a Remedy left to the aggrieved.
					Permit me, Sir, to state the Merits of my Case, and every Circumstance both for and against me relative to it.
					On the 4th Instant early in the Day my Provision Return was signed, and at or about three o’Clock in the Afternoon the Quarter-Master Serjeant waited on the Commissary for the Provisions; at five on the same Day the Quarter-Master again requested the Provisions, and his Application was repeated in the Morning of the 5th at Revelie Beating, yet the Beef was not killed Time enough to issue before Guard Mounting: The Regiment was however supplied with two Days Flour; no Complaint was made to me by the Quarter-Master, Adjutant, or others, either Commissioned or Non-commissioned Officers or Soldiers of the Regiment, I therefore had it not in my Power either to know or report the Deficiency of Provisions to the General. If my Quarter-Master, Adjutant, or other Officers of the Regiment, have neglected their Duty let them be responsible for it.
					
					The Brigade Orders of the 6th Instant contains a severe Reflection and a pointed Reprimand on the three Commanding Officers of Regiments. Col. Hubley and myself waited on Genl Hand; not to make an Apology for any Neglect of Duty, but to state the Matter as it stood, and to obtain Relief from under the Censure in the Orders of the 6th Current, and the Severity of the Reprimand. Genl Hand was deaf to our Intreaties, and alledged that he had a Right to give Orders, and was a Judge of the Propriety of them. Many Arguments and Altercations passed at this Interview; at length amongst others, Genl Hand was told by Col. Hubley that he had exceeded the Limits of Civility by publishing such an Order, without first calling for the Commanding Officers of Regiments, or Words to that purpose. I observed that my Feelings were wounded by the Censure, and then begged a hearing on my Conduct by a Court of Enquiry, or a General Court-Martial; both the one and the other of these Methods, the only Remedy to relieve an injured Military Character, I was refused; on which I retired, and immediately wrote to Genl Hand, stating the Case as it really was, and then requested as a Matter of Right that some Measures might be taken by him to place my Character in its proper Point of Light. Genl Hand’s Answer shews his Willingness to promote an Enquiry into the Commissary’s Conduct, or a Trial of him by a General Court-Martial. In my Answer to Genl Hand’s Letter, and of the same Day, it appears that Col. Hubley and myself had left the Mode of proceeding against the Commissary solely to the General, as it was not a Matter that immediately concerned us, as we thought we had done our Duty. The Commissary was accordingly arrested, tried by a Division General Court-Martial, and acquited; principally as it is presumed on Genl Hand’s own Testimony in the Commissary’s Favour. Lord Sterling was pleased to say, that it appeared by the Proceedings of the General Court-Martial very difficult, if not impossible, for the Commissary to have issued Provisions on the 4th. Genl Hand has confessed that I was not to blame in the Matter. I again waited on Genl Hand, and told him that the Sentence of the Court-Martial on the Commissary’s Trial had given me no Relief; on the contrary, it tended to justify the Censure and condemn the Field Officers: That I wished not to carry the Matter farther; at the same Time was fully convinced I was intitled to Redress, and begged he would introduce something in a subsequent Order that should alleviate the Rigour and Severity of the Censure of the Brigade Orders of the 6th but all the mild and most ardent Intreaties to compromise and settle this Dispute was treated with an Indifference that obliged me to declare, that I could not let the Matter drop, but should be under the disagreeable Necessity of carrying up my Complaint to Major-General Lord Sterling, and, if not redressed there, I should then apply to your Excellency for that

purpose; to which Genl Hand replied he had no Objection. I then presented a formal Application in Writing to Lord Sterling requesting a hearing by a Court of Enquiry on my Conduct, which I was politely refused; I therefore had no other Alternative left but that of setting down Self-convinced of my own Innocence and Power of Justification, or the troubling your Excellency with the Application which was presented on the 17th praying for a Court of Enquiry on my Conduct in this Matter.
					This is the Substance, and I believe will be found a true State of the Case from the Beginning; all which I am able to adduce to proof, which I apprehend will convey a different Idea from that which could have been formed on the partial Representation laid before your Excellency by Genl Hand, as appears by the State of the Case in your Letter of Yesterday, in which no Notice appears to have been taken of the Measures pursued by me to comply with the General Orders referred to in the Brigade Orders of the 6th Instant.
					I must beg your Excellency’s Patience in a few Observations on what I have hitherto conceived to be the Line of my Duty.
					When I entered the Service of the United States I was not insensible of the Sacrifice I made. My Person and Domestic Ease I gave up to the disposal of my Superior Officers in Hopes of doing Service to the Country, and acquiring Honour to myself; I did not however suppose that a fair Character was to be torn to Pieces at the Option of, or at the Pleasure of any one of my Superior Officers: Laws and Regulations were laid down, by which I was to be governed: That if I transgressed I might be punished by them, which I now Claim as a Point of Right. I have in a former War raised a Military Character, at the Expence of Wounds, Pain, Fatigue, much hard Labour, and Treasure. I have endeavoured not only to preserve but to add to the Honour acquired by near Twenty Years Military Service before I entered into this Cause of Liberty, and I have been fortunate enough, not only to please my several Commanding Officers, but to share in the Honour of your Excellency’s Public Thanks for my Conduct and Behaviour in a General Action at the Head of a Brigade. Shall this established Character? Shall all these Honours which have cost so dear be held at the Pleasure of any one Individual Officer? No, I disclaim the very Idea. Genl Hand has unjustly endeavoured, or rather imprudently, and perhaps inattentionally too, taken upon himself to dispose of my Military Character without my Knowledge and Consent, and by a Scratch of the Pen he has told my Brother Officers that I have not done my Duty; and he has also declared to the Non-commissioned Officers and Soldiers of the Brigade, or at least of my Regiment, that their Want of Provisions has been owing to my Neglect, and thereby not only let down that Confidence which ought to be preserved, but sapped the very Dignity necessary to be supported

by the Commanding Officer of a Regiment. This I take to be the Substance of the Brigade Orders of the 6th Instant.
					It is not my Business, or Matter of Moment to me, on what Principles Genl Hand has opposed a hearing on my own Conduct; for if he has done me no wrong he cannot be hurt by it; if he has injured me, common Justice requires the Remedy.
					Much more might be said on this Subject, but I will forbear troubling your Excellency further on the Occasion; have only to add, that I beg your Excellency will please to take my Case into Consideration, and order me a Trial by a General Court-Martial, or a hearing before a Court of Enquiry, or otherwise in the Presence of Genl Hand before your Excellency, when and where I may be indulged to adduce my Evidence in Support of my Complaint, and in Justice to my injured Character. I have the Honour to be, Your Excellency’s most obedient And most devoted humble Servant,
					
						Moses Hazen
					
				